DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is reproduced below:
1. A method, comprising: 

transmitting, by an access point, a first downlink orthogonal frequency division multiple access (OFDMA) physical layer (PHY) data unit to a plurality of client stations; 

receiving, by the access point, a first uplink OFDMA transmission from the plurality of client stations, wherein the first uplink OFDMA transmission is responsive to the first downlink OFDMA transmission, and wherein the first uplink OFDMA transmission includes, from the respective client stations, i) respective acknowledgment frames for the downlink OFDMA PHY data unit, and ii) respective frames that include indications of respective amounts of buffered data at the respective client stations that are to be transmitted to the access point; 

using, at the access point, the received indications of respective amounts of buffered data at the respective client stations to determine an allocation of frequency resources to the plurality of client stations for a second uplink OFDMA transmission; 

transmitting, by the access point, a second downlink OFDMA PHY data unit to the plurality of client stations, wherein the second downlink OFDMA PHY data unit i) indicates the allocation of frequency resources to the plurality of client stations for the second uplink OFDMA transmission, and ii) is configured to prompt the plurality of client stations to begin transmitting the second uplink OFDMA transmission; and 

receiving, by the access point, a second uplink OFDMA transmission from the plurality of client stations, wherein the second uplink OFDMA transmission is responsive to the second downlink OFDMA transmission, and wherein the second uplink OFDMA transmission includes respective data from respective client stations, among the plurality of client stations, transmitted within respective frequency portions in accordance with the allocation of frequency resources.

Claim 11 is reproducted below: 


jointly scheduling, at a first access point serving a first wireless local area network (WLAN) with a second access point serving a second WLAN, a first orthogonal frequency division multiple access (OFDMA) transmission opportunity period (TXOP) for the first WLAN and a second OFDMA TXOP for the second WLAN such that the first OFDMA TXOP is non-overlapping in time with the second OFDMA TXOP; 

transmitting, by the first access point, a downlink OFDMA PHY data unit to a group of client stations in the first WLAN during the first OFDMA TXOP, wherein the downlink OFDMA PHY data unit is configured to prompt the group of client stations to begin transmitting an uplink OFDMA transmission; and 

receiving, by the first access point, the uplink OFDMA transmission from the group of client stations during the first OFDMA TXOP, wherein the uplink OFDMA transmission is responsive to the downlink OFDMA transmission.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner has reviewed the provisional application and submits that the claims are fully supported at least by 61/902,413, dated 11/11/2013 and the application is entitled to the priority date. 
Wilhelmsson (US 2017/0086224) is considered pertinent as it is a reference filed in the intervening period between 11/11/2013 and the filing of the first US non-provisional application on 11/11/2014. However, it does not constitute Prior Art in the United States. 
Ma (US 2016/0066342) is considered pertinent as it is a reference filed in the intervening period between 11/11/2013 and the filing of the first US non-provisional application on 11/11/2014. However, it does not constitute Prior Art in the United States.
Roy (US 2016/0029403) is considered pertinent, however, it is a mesh network and does not teach or render obvious the limitation “receiving, by the access point, a first uplink OFDMA transmission from the plurality of client stations, wherein the first uplink OFDMA transmission is responsive to the first downlink OFDMA transmission, and wherein the first uplink OFDMA transmission includes, from the respective client stations, i) respective acknowledgment frames for the downlink OFDMA PHY data unit, and ii) respective frames that include indications of respective amounts of buffered data at the 
Singh (US 2009/0232049) is considered pertinent, however fails to teach or render obvious the limitation “jointly scheduling, at a first access point serving a first wireless local area network (WLAN) with a second access point serving a second WLAN, a first orthogonal frequency division multiple access (OFDMA) transmission opportunity period (TXOP) for the first WLAN and a second OFDMA TXOP for the second WLAN such that the first OFDMA TXOP is non-overlapping in time with the second OFDMA TXOP”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/ROBERT M MORLAN/               Primary Examiner, Art Unit 2419                                                                                                                                                                                         
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419